Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  the description of figures 3A, 3B and 3C in paragraph 32 is inadequate since each of the figures 3A, 3B and 3C requires its own description.  Also see the descriptions of figures 5A, 5B, 5C in paragraph 34, figures 6A, 6B, 6C in paragraph 35, figures 9A, 9B, 9C in paragraph 38, and figures 10A, 10B, 10C in paragraph 39.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a latch mechanism” on line 7 of claim 1 render the claims indefinite because it is unclear if the latch mechanism is part of the presenter assembly or if the latch mechanism is in addition to the presenter assembly.
	Recitations such as “[t]he power door presenter of claim 2” on line 1 of claim 3 render the claims indefinite because the preamble of claim 3 fails to agree with the preambles of claims 1 and 2.
	Recitations such as “a user” on lines 3-4 of claim 4 render the claims indefinite because it is unclear if the applicant is referring to the user set forth above or is attempting to set forth another user in addition to the one set forth above.
	Recitations such as “to control the extensible member” on line 2 of claim 6 render the claims indefinite because it is unclear as to what characteristic of the extensible member the applicant is controlling.  It is suggested that the applicant insert --the movement of-- following “control” on line 2 of claim 6 to avoid confusion.
	Recitations such as “to control the extensible member” on line 3 of claim 6 render the claims indefinite because it is unclear as to what characteristic of the extensible member the applicant is controlling.  It is suggested that the applicant insert --the movement of-- following “control” on line 3 of claim 6 to avoid confusion.
	Recitations such as “after return from the extended position” on line 3 of claim 8 render the claims indefinite because it is unclear what element of the invention has been returned from the extended position.  Additionally, if the applicant is referring to the extensible member, then it is unclear how the extensible can be returned from the extended position when the extensible member is already in the retracted position.  It appears that returning from the extended position would automatically mean that the extensible member is in the retracted position.
	Recitations such as “a primary closed position” on line 4 of claim 8 render the claims indefinite because it is unclear if the applicant is referring to the closed position set forth above or is attempting to set forth another closed position in addition to the one set forth above.  How does the closed position differ from the primary closed position?
	Recitations such as “the retracted” on line 4 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the retracted position.  Note that the applicant has used the singular “position” on line 4 while apparently referring to two different positions.
	Recitations such as “controlling the latch mechanism from” on line 4 of claim 13 render the claims indefinite because they are grammatically awkward and confusing.  Is the applicant referring to controlling the movement of the latch mechanism?
	Recitations such as “the engaged position” on line 4 of claim 13 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the disengaged position” on line 5 of claim 13 render the claims indefinite because they lack antecedent basis.  
	Recitations such as “with the striker” on line 5 of claim 13 render the claims indefinite because it is unclear how the latch mechanism can be in a disengaged position with the striker.  Note that the latch mechanism is not engaged with the striker when in the disengaged position so how can the latch mechanism be in a position with the striker?
	Recitations such as “controlling the latch mechanism from” on line 2 of claim 14 render the claims indefinite because they are grammatically awkward and confusing.  Is the applicant referring to controlling the movement of the latch mechanism?
	Recitations such as “the engaged position” on lines 2-3 of claim 14 render the claims indefinite because they lack antecedent basis.
	Recitations such as “the disengaged position” on line 3 of claim 14 render the claims indefinite because they lack antecedent basis.  
	Recitations such as “with the striker” on line 3 of claim 14 render the claims indefinite because it is unclear how the latch mechanism can be in a disengaged position with the striker.  Note that the latch mechanism is not engaged with the striker when in the disengaged position so how can the latch mechanism be in a position with the striker?
	Recitations such as “wherein controlling” on line 1 of claim 16 render the claims indefinite because they are grammatically awkward and confusing.  It is suggested that the applicant add --a step of-- following “wherein” on line 1 of claim 16 to avoid confusion.
	Recitations such as “a expiration of a time” on line 4 of claim 16 render the claims indefinite because they are grammatically awkward and confusing.  Is the applicant referring to a period of time?
	Recitations such as “a primary latch assembly to latch to release the vehicle door . . . when the extensible member is in the extended position” on lines 1-5 of claim 18 render the claims indefinite because it is unclear how the extensible member can be in the extended position when primary latch assembly has not yet been released.
	Recitations such as “to latch to release” on line 2 of claim 18 are grammatically awkward and confusing.
	Recitations such as “a step if controlling” on lines 2-3 of claim 18 render the claims indefinite because they are grammatically awkward and confusing.
	Recitations such as “controlling the latch mechanism from” on line 3 of claim 18 render the claims indefinite because they are grammatically awkward and confusing.  Is the applicant referring to controlling the movement of the latch mechanism?
	Recitations such as “the disengaged position” on line 3 of claim 18 render the claims indefinite because they lack antecedent basis.  
	Recitations such as “the engaged position” on lines 3-4 of claim 18 render the claims indefinite because they lack antecedent basis.
	Recitations such as “with the striker” on line 4 of claim 18 render the claims indefinite because it is unclear how the latch mechanism can be in a disengaged position with the striker.  Note that the latch mechanism is not engaged with the striker when in the disengaged position so how can the latch mechanism be in a position with the striker?
	Recitations such as “coordination” on line 10 of claim 20 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  How are the presenter assembly and primary latch assembly “coordinated”?  What characteristics of the presenter assembly and primary latch assembly are coordinated?



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,008,780.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in the language between claims 1, 2 and 4-6 of the instant application and claims 1-5 of U.S. Patent No. 11,008,780 are merely a matter of semantics.  For example, claim 1 of the instant application recites a controller while claim 3 of U.S. Patent No. 11,008,780 recites a control module.  Additionally, claim 1 of the instant application recites a latch mechanism while claim 1 of U.S. Patent No. 11,008,780 recites an auxiliary latch mechanism.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khan et al. (US 2018/0058128).  Kahn et al. discloses a power door presenter system for pivoting a vehicle door 4A relative to a vehicle body 2 between a closed position and a partially open deployed position, comprising: 
a presenter assembly (labeled below) having a housing 46 (fig. 4) mounted to one of the vehicle body and the vehicle door 4A and having an extensible member 26 and an actuator 40 for actuating movement of the extensible member between retracted and extended positions and a latch mechanism 32A (fig. 3) for engaging with a striker (not shown, but see line 31 of paragraph 27) mounted to the other of the vehicle body 2 and the vehicle door; and 
a controller 28 for controlling the presenter assembly to move the extensible member between the retracted and extended positions and for controlling the latch mechanism for engaging and disengaging the striker (claim 1);
further comprising a sensor 20A in communication with the controller 28 for detecting a manual control of the vehicle door by a user (claim 2);
wherein the sensor 20A is a pressure sensor, i.e., a switch as set forth on lines 8-11 of paragraph 30 (claim 3);
wherein the latch mechanism includes an actuator (not shown, but see lines 14-15 of paragraph 34) and the controller 28 is coupled to the actuator to move the latch mechanism between a latched position and an unlatched position (claim 5);
wherein the controller 28 is configured to receive a signal from a primary latch (not shown, but comprising the latch of the latch mechanism 32A) indicating the primary latch is unlatched and subsequently control the presenter assembly to move the extensible member 26 from the retracted to the extended position (claim 9).
	It should be noted that a “presenter assembly” is a rather broad term and has been interpreted to mean the assembly of components at the distal end of the door 4A.

Claim 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2814771.  FR 2814771 discloses a power door presenter comprising a power door presenter system for pivoting a vehicle door 2 relative to a vehicle body 1 between a closed position and a partially open deployed position, comprising: 
a presenter assembly 5 having a housing 7 mounted to one of the vehicle body and the vehicle door and having an extensible member 9 and an actuator 43 for actuating movement of the extensible member between retracted and extended positions and a latch mechanism 22 for engaging with a striker 51 mounted to the other of the vehicle body and the vehicle door; and 
a controller 55 for controlling the presenter assembly to move the extensible member between the retracted and extended positions and for controlling the latch mechanism for engaging and disengaging the striker (claim 1);
further comprising a sensor (not shown, but see lines 156-158) in communication with the controller for detecting a manual control of the vehicle door by a user (claim 2);
wherein the controller 55 is adapted to control the extensible member 9 from the retracted position to the extended position and control the extensible member from the extended position to the retracted position with the latch mechanism 22 engaged with the striker 51 (claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2814771 as applied to claims 1, 2 and 6 above, and further in view of EP 2193740.  EP 2193740 discloses a power door presenter system comprising a controller 14 adapted to control a latch mechanism 3 to release a striker 10 when an extensible member 16 is in the extended position, as shown in figure 2, and a manual control of a door 4 by a user is detected, i.e., the user enters a code to release the latch mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide FR 2814771 with a mechanized control of the latch mechanism 22, as taught by EP 2193740, to prevent unintended release of the latch mechanism 22.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2814771 as applied to claims 1, 2 and 6 above, and further in view of Ostermann et al. (US 2020/0056414).  Ostermann et al. discloses a power door presenter system comprising a timer (not numbered, but see paragraph 52, lines 7-11) which measures the amount of time a door 4 is in the partially opened position before an extensible member 12 is retracted (see paragraph 53, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide FR 2814771 with a timer, as taught by Ostermann et al., to provide the user with a specified time period to manually open the door before the controller retracts the extensible member.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2814771 as applied to claims 1, 2 and 6 above, and further in view of EP 2193740.  EP 2193740 discloses a power door presenter system comprising a controller 14, wherein the controller is adapted to control a latch mechanism 3 to release a striker 10 when an extensible member 16 is in a retracted position after return from the extended position and a door 4 is in a primary closed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide FR 2814771 with a latch control mechanism, as taught by EP 2193740, to enable a user to release the latch mechanism 22 in the case of an emergency or for maintenance purposes independently of a position of the extensible member 9.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. as applied to claims 1-3, 5, 9 above, and further in view of Neundorf et al. (US 2009/0217596).  Neundorf et al. discloses a power door presenter comprising a clutch 32.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Khan et al. with a clutch, as taught by Neundorf et al., to provide a means for disconnecting the motor from the extensible member in case of emergency or for maintenance purposes.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. as applied to claims 1-3, 5 and 9 above.  Although Khan et al. is silent concerning specific method steps of operating the power door presenter, the use of the power door presenter of Khan et al. would inherently lead to the method steps set forth in claims 11, 13 and 17-19.

Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2814771 in view of EP 2193740 as applied to claim 8 above.  Although FR 2814771, as modified above, is silent concerning specific method steps of operating the power door presenter, the use of the power door presenter of FR 2814771, as modified above, would inherently lead to the method steps set forth in claims 11 and 13-15.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2814771 in view of EP 2193740 as applied to claims 11 and 13-15 above, and further in view of Ostermann et al. (US 2020/0056414).  Ostermann et al. discloses a power door presenter system comprising a timer (not numbered, but see paragraph 52, lines 7-11) which measures the amount of time a door 4 is in the partially opened position before an extensible member 12 is retracted (see paragraph 53, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide FR 2814771, as modified above, with a timer, as taught by Ostermann et al., to provide the user with a specified time period to manually open the door before the controller retracts the extensible member.
Additionally, the use of the power door presenter for FR 2814771, as modified above, would inherently lead to the method steps set forth in claim 16.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2814771 in view of EP 2193740 as applied to claims 11 and 13-15 above, and further in view of DE 29812121.  DE 29812121 discloses a power door system for moving a vehicle door 1 comprising a primary latch assembly 11 for releasably latching the vehicle door to the vehicle body, wherein movement of the vehicle door 1 is provided for by coordination of a presenter assembly 35 and the primary latch assembly 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide FR 2814771, as modified above, with a primary latch assembly and coordination with the presenter assembly and the primary latch assembly, as taught by DE 29812121, to more securely hold the door in the closed position and to provide for the release of the door when the presenter assembly is actuated.
Additionally, the use of the power door presenter for FR 2814771, as modified above, would inherently lead to the method steps set forth in claims 17-19.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2814771 in view of DE 29812121.  FR 2814771 discloses a power door system for moving a vehicle door 2 relative to a vehicle body 1 between a closed position and a partially open deployed position, comprising: 
a presenter assembly 5 having a housing 7 mounted to one of the vehicle body and the vehicle door and having an extensible member 9 and an actuator 43 for actuating movement of the extensible member between retracted and extended positions and a latch mechanism 22 for engaging with a striker 51 mounted to the other of the vehicle body and the vehicle door.
FR 2814771 appears to be silent concerning a primary latch assembly.
However, DE 29812121 discloses a power door system for moving a vehicle door 1 comprising a primary latch assembly 11 for releasably latching the vehicle door to the vehicle body, wherein movement of the vehicle door 1 is provided for by coordination of a presenter assembly 35 and the primary latch assembly 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide FR 2814771 with a primary latch assembly and coordination with the presenter assembly and the primary latch assembly, as taught by DE 29812121, to more securely hold the door in the closed position and to provide for the release of the door when the presenter assembly is actuated.


    PNG
    media_image1.png
    1528
    1094
    media_image1.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634